In my opinion, the claim should have been considered and allowed or disallowed. This seems to me to be a case certainly within the spirit if not *Page 283 
clearly within the letter of Section 2113.24 of the Revised Code. Here the original appointment was treated as though in effect it was invalid from the start.
In the case of Executors of Frederick Haymaker v. AndrewHaymaker (1854), 4 Ohio St. 272 at 282, the court in the opinion by Kennon, J., said in part:
"* * * Our statute expressly saves the right of the plaintiff in case of nonsuit, and allows him one year thereafter in which to bring his action. On the principles of the decided cases, where the statute made no provision for nonsuits, we think we would be safe in saying that if in this case the plaintiff had in his first suit obtained a judgment against the defendant, and that judgment had afterward on writ of error been reversed, the plaintiff should at least have a reasonable time in which to commence a new action, and that reasonable time would be six months, the time allowed by the statute in which to bring his original suit after the claim was rejected; * * *."
The removal in this case had the effect of altering or reversing the entire position of the claimant and she should have been allowed a reasonable time, which was not done. The result here is unnecessarily harsh.